Exhibit 10.2

May 8, 2011

Scott Ballantyne

18745 Alicante Drive

Morgan Hill, CA 95037

Dear Scott:

We are pleased to inform you that after careful consideration, Vonage Holdings
Corp. (the “Company”) is extending an offer of employment, subject to the
approval of the Board of Directors of the Company. This offer letter (the “Offer
Letter”), if accepted by you and approved by the Board of Directors, shall set
forth the terms of your employment.

1. Employment

 

  (a) You will be employed in the position of Chief Marketing Officer.

 

  (b) You will report to Marc Lefar, Chief Executive Officer.

 

  (c) Your employment will commence on Monday, May 23, 2011 (the “Commencement
Date”).

2. Location

Your primary office location will be at the Company’s headquarters, which is
located in Holmdel, NJ. While the amount of time spent in this location may
change over time depending upon business needs, acknowledging that more may be
necessary early in your tenure, the expectation is that you will be on site at
least (3) three to (4) four days per week. The parties acknowledge that you will
be commuting weekly between your home in Morgan Hill, California and the
Company’s headquarters.

3. Compensation

 

  (a) The Company will pay you an annual base salary (“Base Salary”) of
$390,000, less applicable withholding, payable in equal installments in
accordance with the Company’s regular payroll practices for similarly situated
employees, but in no event less frequently than biweekly in arrears.

 

  (b)

In addition to base salary, you will be eligible for a Target Bonus Opportunity
(“TBO”) of 60% of your base salary. TBO payouts are not guaranteed and are
granted in the Company’s sole discretion. Your actual bonus payout may be
greater or less than 60%, depending upon individual and Company performance.



--------------------------------------------------------------------------------

  When made, TBO payouts are generally paid in late February/early March. You
must be employed on the payout date to receive any TBO payout.

 

  (c) A one time sign-on bonus of $20,000 payable within the first two weeks of
your employment, less applicable tax withholding. In the event your employment
is terminated by the Company for Cause (as defined below) or you voluntarily
resign other than for Good Reason prior to the first anniversary of the
Commencement Date, you agree to repay this one-time bonus.

4. Stock Options

In addition, you will be granted an option under Vonage Holding Corp.’s 2006
Incentive Plan (the “Incentive Plan”) to purchase 1,000,000 shares of Vonage
Holding Corp.’s common stock, pursuant to a stock option agreement (the “Stock
Option Agreement”) substantially in the form of the Company’s form of stock
option agreement in accordance with the Incentive Plan (the number of shares and
exercise price are subject to adjustment based on subsequent stock splits,
reverse stock splits, other adjustments, or recapitalizations, as provided in
the Incentive Plan). Subject to your continued employment on the applicable
vesting dates, the options will vest and become exercisable as to 1/4th of the
shares on each of the first, second, third and fourth anniversaries of the date
of the award, which will be the first trading day of the month following
approval by the Board of Directors [assuming Board approval and executive’s
start date occur in the same month; the executive’s grant date should not occur
before his start date]. The exercise price will be the closing price of a share
of Company stock on the date of the award. The stock option grant will be
governed by and subject to the terms of the Incentive Plan and the Stock Option
Agreement and in the event of a conflict between this paragraph and the
Incentive Plan and Stock Option Agreement, the terms of the Incentive Plan and
Stock Option Agreement shall control.

5. Housing and Travel

The Company shall provide you with housing and travel benefits within the
parameters listed below.

 

  (a) Shipping of Household Goods: The Company will arrange for personal
belongings and household goods to be shipped to the destination location aboard
a qualified household goods carrier. Services include packing, loading and
unloading household goods (excluding plants, food and other perishable items)
from origin to final destination.

 

  (b) Housing Benefits: Reimbursement of reasonable expenses up to $4,000 per
month for the cost of an apartment, furniture (if necessary), utilities, phone
and Internet access.

 

2



--------------------------------------------------------------------------------

  (c) Shipping of Auto: One (1) registered auto to be shipped on qualified
carrier (does not include recreational vehicles, boats, motorcycles, jet skis,
snowmobiles, ATVs or antique vehicles).

 

  (d) Travel: Airfare for weekly trips between your home in Morgan Hill, CA and
Holmdel, NJ. Travel and expense reimbursement in accordance with the Company’
travel and entertainment policy.

 

  (e) Tax Gross-Up: Possible tax liabilities that may result from the benefits
provided under this paragraph 5 will not be paid by The Company

any amounts paid or provided to you by the Company under Section (a) and (c) of
this paragraph 5, as well as any early lease termination fees, within thirty
(30) days after such termination of your employment.

6. Severance

In addition, in the event your employment is terminated by the Company without
Cause or by you with Good Reason, each as defined below, you will be entitled to
severance pay equal to twelve (12) months of your then-current base salary, less
applicable withholding, which will be paid by the Company during its regular
payroll cycle over the twelve (12) month period following your employment
termination; provided that the first payment shall be made on the sixtieth
(60th) day after your termination of employment, and such first payment shall
include payment of any amounts that otherwise would be due prior thereto;
provided, further, that the Company shall not be required to make the payments
set forth in this paragraph 6 unless you execute and deliver to the Company a
Separation Agreement and General Release in a form reasonably acceptable to the
Company in its sole discretion (the “Release”), and such Release has become
effective and irrevocable in its entirety within sixty (60) days of your
termination of employment. For the avoidance of doubt, any severance payments
payable pursuant to this paragraph 6 shall be forfeited unless an effective
Release has been received by the Company and has become irrevocable no later
than sixty (60) days following your termination of employment.

“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company,
(iii) diverting or usurping a corporate opportunity of the Company, (iv) fraud,
willful malfeasance, gross negligence or recklessness in the performance of
employment duties, (v) willful failure to comply with any of the material terms
of this Offer Letter, (vi) other serious, willful misconduct which causes
material injury to the Company or its reputation, including, but not limited to,
willful or gross misconduct toward any of the Company’s other employees, and
(vii) conviction of, or plea of nolo contendre to, a felony or a crime involving
moral turpitude.

 

3



--------------------------------------------------------------------------------

“Good Reason” means: (i) a material decrease in your base salary; (ii) a
material diminution of your authorities, duties or responsibilities; (iii) a
failure of the Company to pay material compensation due and payable to you in
connection with your employment; provided, however, that no event or condition
described in clauses (i) through (iii) shall constitute Good Reason unless
(x) you give the Company’s most senior Human Resources employee written notice
of your intention to terminate your employment for Good Reason and the grounds
for such termination within 45 days after the occurrence of the event giving
rise to the “Good Reason” termination and (y) such grounds for termination (if
susceptible to correction) are not corrected by the Company within 30 days of
its receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, the Company has not taken all reasonable
steps within such 30 day period to correct such grounds as promptly as
practicable thereafter). If the Company does not correct the grounds for
termination during such 30-day cure period (or take all reasonable steps within
such 30 day period to correct such grounds as promptly as practicable
thereafter), your termination of employment for “Good Reason” shall become
effective on the first business day following the end of the cure period. Unless
otherwise advised by the Company, you will be expected to perform services for
the Company during the cure period.

7. Benefits

 

  (a) You shall be entitled to participate in all employee health and welfare
plans, programs and arrangements of the Company, in accordance with their
respective terms, as may be amended from time to time and on the basis no less
favorable than that made available to other senior executives of the Company.

 

  (b) The Company will reimburse you for your reasonable out-of-pocket expenses
actually incurred or paid by you for the continuation of your current medical
and dental benefits (excluding all other benefits, including vision benefits,
which shall be your responsibility) during the sixty (60) day waiting period in
the amount of 100% of such costs up to a maximum of $3,000 per month.

 

  (c) You are eligible to participate in the Company’s 401(k) plan on the first
day of the month following the completion of three (3) months of employment.

 

  (d) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401k plans.
A copy of the plan documents is available from the Plan Administrator (as
defined in the Summary Plan Description).

8. Miscellaneous

 

  (a)

In connection with your employment you will be required to enter into a
Confidentiality and Innovations Agreement with the Company. You also will be
subject to a non-compete agreement under which you will be subject to non-

 

4



--------------------------------------------------------------------------------

  solicitation and non-competition restrictive covenants during the term of your
employment and for a period of one (1) year thereafter.

 

  (b) You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.

 

  (c) This Offer Letter is not an employment contract and does not create an
implied or express guarantee of continued employment. By accepting this offer,
you are acknowledging that you are an employee at-will. This means that either
you or the Company may terminate your employment at any time and for any reason
or for no reason. This Offer Letter contains the entire agreement and
understanding between you and the Company with respect to the terms of your
employment and supersedes any prior or contemporaneous agreements,
understandings, communications, offers, representations, warranties, or
commitments by or on behalf of the Company, whether written or oral with respect
to the terms of your employment. Except for amendments to increase compensation
payable to you, the terms of this Offer Letter may not be amended except
pursuant to a written agreement between you and the Company.

 

  (d) Section 409A

 

  (i) The intent of the parties is that payments and benefits under this Offer
Letter comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated there under (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Offer Letter shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. If you notify the Company that you have received advice of tax
counsel of national reputation with expertise in Section 409A that any provision
of this Offer Letter (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason thereof) or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.

 

5



--------------------------------------------------------------------------------

  (ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Offer Letter providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. For purposes of any such provision of this Offer Letter
relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

 

  (iii) If, as of the date of your “separation from service” from the Company,
you are a “specified employee” (within the meaning of that term under
Section 409A(a)(2)(B)), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under
Section 409A (whether under this Offer Letter, any other plan, program, payroll
practice or any equity grant) and is payable upon your separation from service,
such payment or benefit shall not be made or provided until the date which is
the earlier of (A) the expiration of the six (6) month-and-one-day period
measured from the date of your “separation from service,” and (B) the date of
your death (the “Delay Period”) and this Offer Letter and each such plan,
program, payroll practice or equity grant shall hereby be deemed amended
accordingly. Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this paragraph (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to you in a lump sum with interest at the prime rate as
published in the Wall Street Journal on the first business day of the Delay
Period (provided that any payment measured by a change in value that continues
during the Delay Period shall not be credited with interest for the Delay
Period), and any remaining payments and benefits due under this Offer Letter
shall be paid or provided in accordance with the regularly scheduled payment
dates specified for them herein.

 

  (iv) For purposes of Section 409A, your right to receive any installment
payments pursuant to this Offer Letter shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this Offer
Letter specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

  (v)

To the extent any reimbursement or in-kind payment provided pursuant to this
Offer Letter is deemed nonqualified deferred compensation subject to
Section 409A then (i) all such expenses or other reimbursements as provided
herein shall be payable in accordance with the Company’s policies in effect from
time to time, but in any event shall be made on or prior to the last day

 

6



--------------------------------------------------------------------------------

  of the taxable year following the taxable year in which such expenses were
incurred by you; (ii) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (iii) the right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.

 

  (vi) No amounts payable to you by the Company or any of its subsidiaries or
affiliates under this Agreement or any other agreement that constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
offset by any other amount, except as permitted under Section 409A.

United States law requires all companies to verify an employee’s authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your first day that allows the Company to verify
your work authorization. Enclosed is an Employment Eligibility Verification
(form I-9). Please review the form and bring the appropriate documents required
for employment verification on your start date. You will be asked to complete
the form in the presence of a witness on your start date.

Also enclosed are a Direct Deposit Authorization Form and an Employee
Withholding Allowance Certificate (W-4). Please complete these forms and bring
them with you on your start date.

If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to me by Thursday, May 12,
2011. This Offer Letter will be of no force and effect if not signed and
postmarked by Thursday, May 12, 2011. We are excited at the prospect of your
joining the Company, and look forward to your future contributions.

Sincerely,

/s/ Marc Lefar

Marc Lefar

Chief Executive Officer

Agreed and Accepted:

 

Name:   /s/ Scott Ballantyne   Scott Ballantyne Date:   5/9/11

 

7